Case 3:19-cr-00446-MAS Document 13 Filed 06/27/19 Page 1 of 1 PagelD: 26

UNITED STATES DISTRICT COURF c

E |
For the District of New Jersey VE D

JUN 27 apg
UNITED STATES OF AMERICA : AT 8:39
a
v. : Criminal Number: 19- WIG CLERK! AusH—M
MARTIN D. FRIED WAIVER OF INDICTMENT

I, Martin D. Fried, the above-named defendant, is charged with:
attempt to distribute and dispense, outside the usual course of professional
practice and not for a legitimate medical purpose, a quantity of a mixture and
substance containing a detectable amount of oxycodone, a Schedule II
controlled substance, contrary to 21 U.S.C. §§ 841(a)(1) and (b)(1)(C), in
violation of 21 U.S.C. § 846 and being advised of the nature of the charge(s),
the proposed Information, and my rights, hereby waive in open court on
Juve a7, Qolt prosecution by indictment and consent that the
proceeding may be by information rather than by indictment.

Vln 1b Ried

Martin D. Fried

a
f
Ea

Matthew S. Adams, Esq.
Counsel for Defendant

 

   

Before: NM iadetpp

Hon. MicHaél A. Shipp
United States District Judge
